        19-36390-cgm        Doc 13    Filed 11/09/19 Entered 11/10/19 00:16:13                Imaged
                                     Certificate of Notice Pg 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                              355 Main Street
                                           Poughkeepsie, NY 12601


IN RE: Joseph J. Paolucci                               CASE NO.: 19−36390−cgm

Social Security/Taxpayer ID/Employer ID/Other Nos.:     CHAPTER: 7
xxx−xx−1515




                                             Notice of Hearing



Please take notice that the Letter re: Discharge/Dischargeability of Debt Filed by Jodi Paolucci (related
document(s)[9]) with hearing will be held on 12/3/2019 at 09:30 AM at Poughkeepsie Courthouse − 355 Main Street



Dated: November 7, 2019                                    Vito Genna
                                                           Clerk of the Court
              19-36390-cgm            Doc 13      Filed 11/09/19 Entered 11/10/19 00:16:13                           Imaged
                                                 Certificate of Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                               Southern District of New York
In re:                                                                                                     Case No. 19-36390-cgm
Joseph J. Paolucci                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0208-4                  User:                              Page 1 of 1                          Date Rcvd: Nov 07, 2019
                                      Form ID: 143                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 09, 2019.
cr             +Jodi Paolucci,   301 Lake Drive,   Salisbury, NC 28144-3451

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 7, 2019 at the address(es) listed below:
              Fred Stevens    fstevens@klestadt.com, kstrine@klestadt.com;N267@ecfcbis.com
              Mark A. Fisher   on behalf of Debtor Joseph J. Paolucci attorney@cajigasandfisher.com,
               G16408@notify.cincompass.com
              Raquel Felix    on behalf of Creditor   Deutsche Bank National Trust Company
               rfelix@rasboriskin.com, rfelix@ecf.courtdrive.com
              United States Trustee   USTPRegion02.PK.ECF@USDOJ.GOV
                                                                                            TOTAL: 4
